DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on December 28, 2020. The application contains claims 1-21: 
Claim 21 is cancelled
Claim 17 was cancelled previously
Claims 1, 11, and 19 are amended
Claims 1-16 and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on December 28, 2020 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 112

In addition, the amendment “within an original version of the corpus of content” has no support in the originally-filed specification. Please refer to the 112(a) rejections below for details.

Claim Rejections - 35 USC § 102
It’s worth noting that Applicant’s statement “The Examiner alleges that Prakash in view of Modarresi and further in view of Dodelson teaches or suggests the claimed invention” on page 9 of the filed remarks is a clear error, because none of the references mentioned above was cited by the examiner in the previous final rejections.
In response to Applicant’s allegation that the cited reference “Amundsen digests several versions and finds one that best fits the user" while the claimed invention does "not require[ing] several versions of the content” and “actually modifies the single version that is digested to provide a more suitable version" on page 10 of the filed remarks. The examiner completely disagrees and responds to the argument as follows:
As recited in each of the independent claims, the claimed invention modifies a corpus of content based on a first user’s learning level, provides the modified content to the first user, saves the modified content with the corpus of content to create a dynamic super corpus, and provides the saved modified content to a second user who has the same learning level as the first user. As the cycle goes on, a corpus of content will evolve to a dynamic super corpus to include multiple versions of the content created for different learning levels. When responding to a user’s request for content, if a version for the user’s learning level already exists, the existing version will be found and provided to the user; otherwise, the multiple versions of the content and performs both finding an existing version and modifying the content to create a new version. Hence, Applicant’s assertion that the claimed invention does "not require[ing] several versions of the content” and “actually modifies the single version that is digested to provide a more suitable version" is false. 
On the other hand, the cited reference Amundsen et al. (US 9336204 B1) teaches each and every element of the claimed invention precisely. 
Amundsen, Col. 2, lines 4-9, specifically teaches requiring multiple or "alternate versions of literary content at different reading levels" has the drawback of not being "scalable to the enormous volume of literature now in electronic form". To overcome the problem, Amundsen, Col. 2, lines 9-20, teaches "a particular class of implementations takes a dynamic approach to modifying literary content in conjunction with providing the content to the reader", and "the modification may occur in response to explicit requests from the user, or automatically in response to detection of various conditions or events". 
Amundsen, Col. 4, lines 29-31, teaches “Once content has been modified to correspond to a particular reading level, the new versions of the content can be saved for subsequent use”. 
Amundsen, Col. 4, lines 19-26, further teaches "If the reading level is indicated (204) but a version of the requested content at the indicated reading level does not exist (206), an existing version of the content, e.g., the original version or another version at a different reading level, is retrieved (212), e.g., from data store 112, and the retrieved content is modified to correspond to the indicated reading level, thereby generating a new version of the content (214)". 
It’s apparent the allegation that “Amundsen digests several versions and finds one that best fits the user" is completely false. Just like the claimed invention, Amundsen starts with one version of literary content, i.e., a corpus of content, modifies the content to create multiple versions to fit different Amundsen does not “digest several versions” to start with, but instead, creates the several versions on the fly just like the claimed invention. 
In response to Applicant’s argument "Indeed, Amundsen does not modify a section within the original content" on page 11 of the filed remarks, even though the argument is based on new matter as discussed in the 112(a) rejections, the above-cited Amundsen, Col. 4, lines 19-26, teaches modifying the original version of the content to generate a new version of the content. 
	For the above reasons, the 102 rejections to claims 1-16 and 18-20 as set forth below are maintained. It is suggested that Applicant amend the claims in order to overcome the cited reference.
Please refer to the updated 35 U.S.C. 102 rejections as set forth below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
modifying a portion of the content within an original version of the corpus of content from the corpus based on the classification of each section included in the portion of the content and based on the baseline of the user". The underlined part is not supported by paragraphs [0025] and [0026] as cited by Applicant. The examiner did not find any support in the originally-filed specification either. 
Though paragraph [0020] teaches modifying the content of a single corpus, it also teaches saving modification histories with the original corpus to create a dynamic super corpus. The specification is silent as to whether the ongoing modifications are performed on the original corpus or the dynamic super corpus. Since the dynamic super corpus includes both the original corpus and modification histories, further modifications performed on the dynamic super corpus are not “within an original version of the corpus of content”. Therefore, claims 1, 11, and 19 are rejected under 35 U.S.C. 112(a).
Dependent claims 2-10 are also rejected for inheriting the deficiency from their corresponding independent claim 1, respectively.
Dependent claims 12-16 and 18 are also rejected for inheriting the deficiency from their corresponding independent claim 11, respectively.
Dependent claim 20 is also rejected for inheriting the deficiency from the corresponding independent claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "determining a classification for each section, based on the simplicity and complexity of the sections of content" in lines 5-6. It is unclear how a particular section of the corpus of content is classified based on the content of all the sections in the corpus of content. If the intended meaning is to classify each section based on that specific section’s content, please clarify to convey the same. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 1 recites the limitation "saving the modification to the portion as a modification history with the original corpus to create a dynamic super corpus" in lines 12-13. The claim recites “a corpus of content” in line 3 and “an original version of the corpus of content” in line 8. It is unclear what the underlined “the original corpus” refers to. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 11 recites the limitation "determining a classification for each section, based on the simplicity and complexity of the sections of content" in lines 7-8. It is unclear how a particular section of the corpus of content is classified based on the content of all the sections in the corpus of content. If the intended meaning is to classify each section based on that specific section’s content, please clarify to convey the same. Therefore, claim 11 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 11 recites the limitation "saving the modification to the portion as a modification history with the original corpus to create a dynamic super corpus" in lines 14-15. The claim recites “a corpus of content” in line 5 and “an original version of the corpus of content” in line 10. It is unclear what the underlined “the original corpus” refers to. Therefore, claim 11 is indefinite and rejected under 35 U.S.C. 112(b).
determining a classification for each section, based on the simplicity and complexity of the sections of content" in lines 6-7. It is unclear how a particular section of the corpus of content is classified based on the content of all the sections in the corpus of content. If the intended meaning is to classify each section based on that specific section’s content, please clarify to convey the same. Therefore, claim 19 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation "saving the modification to the portion as a modification history with the original corpus to create a dynamic super corpus" in lines 14-15. The claim recites “a corpus of content” in line 4 and “an original version of the corpus of content” in line 10-11. It is unclear what the underlined “the original corpus” refers to. Therefore, claim 19 is indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 2-10 are also rejected for inheriting the deficiency from their corresponding independent claim 1, respectively.
Dependent claims 12-16 and 18 are also rejected for inheriting the deficiency from their corresponding independent claim 11, respectively.
Dependent claim 20 is also rejected for inheriting the deficiency from the corresponding independent claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amundsen et al. (US 9336204 B1).

With regard to claim 1,
Amundsen teaches 
a computer-implemented textual content adaption method (Abstract), the method comprising: 
receiving a corpus of content (requested literary content corresponds to “a corpus of content”, Fig. 2, step 202; Col. 3, lines 53-55; Col. 2, lines 46-60); 
segmenting the content into sections (words, phrases, or a block of text, etc., correspond to “sections” of the content, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13); 
determining a classification for each section, based on the simplicity and complexity of the sections of content, by determining an audience and an expertise level for the section (determine a reading level for literary content based on linguistic and/or conceptual sophistication of a user group, Col. 2, lines 27-45, where a reading level corresponds to “a classification”, linguistic and/or conceptual sophistication corresponds to “the simplicity and complexity of the content”, and a user group is representative of “an audience and an expertise level”); 
determining a baseline for a user (determine a reading level associated with the reader, Col. 3, lines 53-67; Col. 4, lines 1-16); 
modifying a portion of the content within an original version of the corpus of content from the corpus based on the classification of each section included in the portion of the content and based on the baseline of the user (modify a portion of the content based on the reader’s reading levels, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13; Fig. 2, step 214; Col. 4, lines 17-28); 
providing the modified portion of the content to the user (transmit the modified content to the requesting device, Fig. 2, step 210; Col. 4, lines 17-28); 
saving the modification to the portion as a modification history with the original corpus to create a dynamic super corpus (save the modified content for subsequent use, Col. 4, lines 29-42);
comparing a second baseline of a second user with the baseline for the user (compare the a reading level of a request with that of the stored modification content, Fig. 2, step 206; Col. 3, lines 53-67); and
providing the saved modification to the second user based on a result of the comparing (if a version of the content at the indicated reading level exists (206), retrieve that version of the content (208) and transmit it to the requesting device (210), Fig. 2, step 208, step 210; Col. 3, lines 53-67);
wherein the corpus of the content is modified as the dynamic super corpus including each of the modification history each time the modifying modifies the portion to continually change the super corpus (dynamically save modified content for subsequent use, Col. 4, lines 29-42).

With regard to claim 2,
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the modifying modifies the portion of the content by: 
summarization (summarize sexual or violent content, Col. 6, lines 41-45); 
expansion (breaking long or complex sentences into multiple sentences having simpler structures and adding sophisticated illustrations with more details are both examples of “expansion”, Col. 6, lines 24-26, lines 33-39); 
simplification (grammar, syntax, and vocabulary simplifications, Col. 7, lines 1-6); and 
a substitution of a first section for a second section (substitution of a given portion of content to result in a different reading level, Col. 5, lines 64-67; Col. 6, lines 1-3, 52-65).

With regard to claim 3,
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the baseline of the user is continually adjusted based on changes to the baseline for the user and on user feedback indicating an understanding of the content (reading level can be either manually adjusted via the slider control or automatically adjusted based on detected reader interaction with the content, Col. 4, lines 54-67; Col. 5, lines 1-15).

With regard to claim 4,
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the baseline of the user is based on at least one of: 
an education of the user; 
a demographic of the user; 
social media content produced by the user; and 
a media consumption history of the user (age and first language correspond to “a demographic of the user”, Col. 2, lines 40-45).

With regard to claim 5,
Amundsen further teaches 
the computer-implemented method of claim 2, wherein the baseline of the user is based on a combination of each of: 
an education of the user; 
a demographic of the user; 
social media content produced by the user; and 
a media consumption history of the user (age and first language correspond to “a demographic of the user”, Col. 2, lines 40-45. The reader’s interaction with a previously delivered version of the content corresponds to “a media consumption history of the user”, Col. 5, lines 3-6).

With regard to claim 6,
Amundsen further teaches 
the computer-implemented method of claim 2, wherein the summarization includes withholding advanced topics and summarizing the advanced topics for learners below a predetermined level (summarize, revise, or remove sexual or violent content to suit the reader’s age, Col. 6, lines 33-51), 
wherein the expansion, for a concept classified as advanced, expands the concept by searching a database and adding extra learning material to explain the concept (breaking long or complex sentences into multiple sentences having simpler structures and adding sophisticated illustrations with more details are both examples of “expansion”, Col. 6, lines 24-26, lines 33-39), and 
wherein the simplification, for a user with a language capability less than a threshold value, modifies the content by changing the language in the content to a simpler version of the language to be presented using the simpler version (modify the passage of the Victorian era for a beginning or intermediate reading level by using simpler words and phrases, Col. 6, lines 52-65).

With regard to claim 7,
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the corpus of the content comprises a single corpus (any literary content work, e.g., a particular work by a particular author, reads on “a single corpus”, Col. 2, lines 46-60).

With regard to claim 8,
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the corpus of the content includes only one version of the content (the original version of any work includes “only one version of the content”. Col. 4, lines 17-28).

With regard to claim 9,
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the modifying changes words of one version of the content to provide a different version that is understandable by the user based on the baseline of the user (modify the passage of the Victorian era for a beginning or intermediate reading level by using simpler words and phrases, Col. 6, lines 52-65).

With regard to claim 10,
Amundsen further teaches 
the computer-implemented method of claim 1, embodied in a cloud- computing environment (Fig. 1A illustrates “a cloud-computing environment”).

With regard to claim 11,
Amundsen teaches 
a computer program product for textual content adaption (computer product and a computer system, Abstract), the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 
receiving a corpus of content (requested literary content corresponds to “a corpus of content”, Fig. 2, step 202; Col. 3, lines 53-55; Col. 2, lines 46-60); 
segmenting the content into sections (words, phrases, or a block of text, etc., correspond to “sections” of the content, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13); 
determining a classification for each section, based on the simplicity and complexity of the sections of content, by determining an audience and an expertise level for the section (determine a reading level for literary content based on linguistic and/or conceptual sophistication of a user group, Col. 2, lines 27-45, where a reading level corresponds to “a classification”, linguistic and/or conceptual sophistication corresponds to “the simplicity and complexity of the digital textual content”, and a user group is representative of “an audience and an expertise level”); 
determining a baseline for a user (determine a reading level associated with the reader, Col. 3, lines 53-67; Col. 4, lines 1-16); 
modifying a portion of the content within an original version of the corpus of content from the corpus based on the classification of each section included in the portion of the content and based on the baseline of the user (modify a portion of the content based on the reader’s reading levels, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13; Fig. 2, step 214; Col. 4, lines 17-28); 
providing the modified portion of the content to the user (transmit the modified content to the requesting device, Fig. 2, step 210; Col. 4, lines 17-28); 
saving the modification to the portion as a modification history with the original corpus to create a dynamic super corpus (save the modified content for subsequent use, Col. 4, lines 29-42);
comparing a second baseline of a second user with the baseline for the user (compare the a reading level of a request with that of the stored modification content, Fig. 2, step 206; Col. 3, lines 53-67); and
providing the saved modification to the second user based on a result of the comparing (if a version of the content at the indicated reading level exists (206), retrieve that version of the content (208) and transmit it to the requesting device (210), Fig. 2, step 208, step 210; Col. 3, lines 53-67);
wherein the corpus of the content is modified as the dynamic super corpus including each of the modification history each time the modifying modifies the portion to continually change the super corpus (dynamically save modified content for subsequent use, Col. 4, lines 29-42).

With regard to claim 12,
Amundsen further teaches 
the computer program product of claim 11, wherein the modifying modifies the portion of the content by: 
summarization (summarize sexual or violent content, Col. 6, lines 41-45); 
expansion (breaking long or complex sentences into multiple sentences having simpler structures and adding sophisticated illustrations with more details are both examples of “expansion”, Col. 6, lines 24-26, lines 33-39); 
simplification (grammar, syntax, and vocabulary simplifications, Col. 7, lines 1-6); and 
a substitution of a first section for a second section (substitution of a given portion of content to result in a different reading level, Col. 5, lines 64-67; Col. 6, lines 1-3, 52-65).

With regard to claim 13,
Amundsen further teaches 
the computer program product of claim 11, wherein the baseline of the user is continually adjusted based on changes to the baseline for the user and on user feedback indicating an understanding of the content (reading level can be either manually adjusted via the slider control or automatically adjusted based on detected reader interaction with the content, Col. 4, lines 54-67; Col. 5, lines 1-15).

With regard to claim 14,
Amundsen further teaches 
the computer program product of claim 11, wherein the baseline of the user is based on at least one of: 
an education of the user; 
a demographic of the user; 
social media content produced by the user; and 
a media consumption history of the user (age and first language correspond to “a demographic of the user”, Col. 2, lines 40-45).

With regard to claim 15,
Amundsen further teaches 
the computer program product of claim 11, wherein the baseline of the user is based on a combination of each of: 
an education of the user; 
a demographic of the user; 
social media content produced by the user; and 
a media consumption history of the user (age and first language correspond to “a demographic of the user”, Col. 2, lines 40-45. The reader’s interaction with a previously delivered version of the content corresponds to “a media consumption history of the user”, Col. 5, lines 3-6).

With regard to claim 16,
Amundsen further teaches
the computer program product of claim 12, wherein the summarization includes withholding advanced topics and summarizing the advanced topics for learners below a predetermined level (summarize, revise, or remove sexual or violent content to suit the reader’s age, Col. 6, lines 33-51), 
wherein the expansion, for a concept classified as advanced, expands the concept by searching a database and adding extra learning material to explain the concept (breaking long or complex sentences into multiple sentences having simpler structures and adding sophisticated illustrations with more details are both examples of “expansion”, Col. 6, lines 24-26, lines 33-39), and 
wherein the simplification, for a user with a language capability less than a threshold value, modifies the content by changing the language in the content to a simpler version of the language to be presented using the simpler version (modify the passage of the Victorian era for a beginning or intermediate reading level by using simpler words and phrases, Col. 6, lines 52-65).

With regard to claim 18,
Amundsen further teaches 
the computer program product of claim 11, wherein the corpus of content includes only one version of the content (the original version of any work includes “only one version of the content”. Col. 4, lines 17-28).
wherein the modifying changes words of one version of the content to provide a different version that is understandable by the user based on the baseline of the user (modify the passage of the Victorian era for a beginning or intermediate reading level by using simpler words and phrases, Col. 6, lines 52-65).

With regard to claim 19,
Amundsen teaches 
a textual content adaption system (Abstract), said system comprising: 
a processor (inherent - all computer system includes a processor); and 
a memory (memory, Col. 3, lines 20-34), the memory storing instructions to cause the processor to perform:
receiving a corpus of content (requested literary content corresponds to “a corpus of content”, Fig. 2, step 202; Col. 3, lines 53-55; Col. 2, lines 46-60); 
segmenting the content into sections (words, phrases, or a block of text, etc., correspond to “sections” of the content, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13); 
determining a classification for each section, based on the simplicity and complexity of the sections of content, by determining an audience and an expertise level for the section (determine a reading level for literary content based on linguistic and/or conceptual sophistication of a user group, Col. 2, lines 27-45, where a reading level corresponds to “a classification”, linguistic and/or conceptual sophistication corresponds to “the simplicity and complexity of the digital textual content”, and a user group is representative of “an audience and an expertise level”); 
determining a baseline for a user (determine a reading level associated with the reader, Col. 3, lines 53-67; Col. 4, lines 1-16); 
modifying a portion of the content within an original version of the corpus of content from the corpus based on the classification of each section included in the portion of the content and based on the baseline of the user (modify a portion of the content based on the reader’s reading levels, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13; Fig. 2, step 214; Col. 4, lines 17-28); 
providing the modified portion of the content to the user (transmit the modified content to the requesting device, Fig. 2, step 210; Col. 4, lines 17-28); 
saving the modification to the portion as a modification history with the original corpus to create a dynamic super corpus (save the modified content for subsequent use, Col. 4, lines 29-42);
comparing a second baseline of a second user with the baseline for the user (compare the a reading level of a request with that of the stored modification content, Fig. 2, step 206; Col. 3, lines 53-67); and
providing the saved modification to the second user based on a result of the comparing (if a version of the content at the indicated reading level exists (206), retrieve that version of the content (208) and transmit it to the requesting device (210), Fig. 2, step 208, step 210; Col. 3, lines 53-67);
wherein the corpus of the content is modified as the dynamic super corpus including each of the modification history each time the modifying modifies the portion to continually change the super corpus (dynamically save modified content for subsequent use, Col. 4, lines 29-42).

With regard to claim 20,
Amundsen further teaches 
the system of claim 19, embodied in a cloud-computing environment (Fig. 1A illustrates “a cloud-computing environment”).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168  

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168